Case 20-41308       Doc 185      Filed 03/24/20 Entered 03/24/20 14:21:44              Main Document
                                             Pg 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI


 IN RE                                                )      IN PROCEEDINGS UNDER
                                                      )      CHAPTER 11
 FORESIGHT ENERGY LP, et al                           )
                                                      )      CASE NO. 20-41308
                                                      )
                            Debtor(s).                )      Jointly Administered



                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICE


 PLEASE TAKE NOTICE AND BE ADVISED that the undersigned hereby appears as counsel
 for:

      Terra Payne, as Special Administrator of the Estate of William Daniel Hans Payne


             Pursuant to Rule 2002 of the Rules of Bankruptcy Procedure, and Section 1109(b) of the
 United States Bankruptcy Code, the undersigned respectfully requests that all notice hereafter given
 or required to be given, all notices of adversary matters, and all papers served or required to be
 served in this case, be given to and served upon:

             PLEASE BE ADVISED AND TAKE FURTHER NOTICE that pursuant to Section
 1109(b) of the United States Bankruptcy Code, the foregoing request includes not only the notices
 and papers referred to in the Rules specified above, but also includes, without limitation, Orders and
 notices of any application, motion, petition, pleading, request, complaint or demand, whether formal
 or informal, whether written or oral and whether transmitted or conveyed by mail, delivery,
 telephone, telegraph, telex or otherwise which affect or seek to affect in any way creditors' rights or
 interests.

                                                GOLDENBERG HELLER & ANTOGNOLI, P.C.


                                                By:       /s/ Joel A. Kunin
                                                          Joel A. Kunin #1548050
                                                          P.O. Box 959
                                                          2227 South State Route 157
                                                          Edwardsville, IL 62025
                                                          (618) 656-5150
                                                          Email: jkunin@ghalaw.com

                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing was electronically filed with the
                                                   1
Case 20-41308    Doc 185    Filed 03/24/20 Entered 03/24/20 14:21:44         Main Document
                                        Pg 2 of 2

 United States Bankruptcy Court, Eastern District of Missouri, and that copies were sent
 electronically on March 24, 2020, to all parties of record.



                                                         /s/ Joel A. Kunin




                                           2
